UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6958


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH LAMONT STARKES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cr-00161-HEH-1)


Submitted:   September 11, 2012          Decided:   September 17, 2012


Before AGEE, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Lamont Starkes, Appellant Pro Se.    Olivia L. Norman,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keith   Lamont      Starkes       appeals   the    district     court’s

order denying his motion to reduce his sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).            We have reviewed the record and

find   no   reversible    error.       Accordingly,       we     affirm    for   the

reasons stated by the district court.              United States v. Starkes,

No. 3:08-cr-00161-HEH-1 (E.D. Va. May 8, 2012).                         We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials        before    the    court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2